 1                                                                  The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   JOAQUIN GARCIA;                                               Nos. 2:18-cv-01663 BJR-MAT
                                   Petitioner,
 9          v.
10   STATE OF WASHINGTON;                                          ORDER ADOPTING REPORT
                                   Respondent.                     AND RECOMMENDATION
11

12

13
            This matter comes before the Court on a Report and Recommendation (“R&R”) of
14
     Magistrate Judge Mary Alice Theiler, recommending dismissal of this case without prejudice. As
15
     outlined in the R&R, Petitioner, who is proceeding pro se and in forma pauperis, initiated this case
16
     with a document entitled “American with Disabilities Act of 1990 Petition for Writ of Habeas
17
     Corpus and Motion for Appointment of Counsel Pursuant to 42 USCA § 10841.” On December
18
     14, 2018, in an Order Declining to Serve § 2254 Petition for Writ of Habeas Corpus (“Order Re:
19
     § 2254 Petition”), Magistrate Judge Theiler identified a number of critical deficiencies in
20
     Petitioner’s filings, and granted Petitioner an opportunity to amend his petition, if possible, to
21
     correct those deficiencies. See Dkt. No. 9.
22
            Petitioner failed to submit an amended petition within the 30 days allowed by the Order
23
     Re: § 2254 Petition, but subsequently filed a document containing additional allegations and
24


      ORDER ADOPTING REPORT AND RECOMMENDATION- 1
 1   argument. Dkt. No. 10. That filing nevertheless failed to remedy any of the deficiencies identified

 2   in the Order Re: § 2254 Petition.

 3           More specifically, Petitioner “continues to seek to pursue both habeas relief and relief
 4   under the ADA in this action,” which as the Order Re: §2254 Petition outlined, is not permitted.
 5   R&R at 4; see Order Re: § 2254 Petition at 1-2, citing Nettles v. Grounds, 830 F.3d 922, 927 (9th
 6   Cir. 2016). Petitioner has also failed to submit an amended petition on the required form, or provide

 7   the information required by Local Rule 100(a). He also continues to name only the State of
 8   Washington as respondent, failing to name the state officer having custody of him, therefore
 9   depriving this Court of personal jurisdiction. Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004);

10   Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). Critically, as the R&R

11   states, “it remains unclear whether petitioner alleges federal constitutional claims that may be

12   pursued in a habeas action or whether he has exhausted any such claims.” R&R at 4.

13           In response to the R&R, Petitioner submitted an untimely objection, appearing to request
14   an extension, based upon an alleged theft of his “legal mail” and other obstacles. Dkt. No. 12.
15   Again, however, this filing fails to cure—or even address—the deficiencies that were identified in
16   his petition over three months ago. Petitioner has been given a number of opportunities to do so,
17   yet continues to ignore the Court’s directions. While the Court might exercise leniency as to minor
18   procedural deficiencies in a pro se filing, it cannot sanction a putative habeas petition that fails to
19   conform to fundamental procedural and substantive requirements. Therefore:
20
             (1) The Court adopts the Report and Recommendation;
21
             (2) Petitioner’s habeas petition and this action are DISMISSED without prejudice to
22
     petitioner filing a habeas petition curing the deficiencies outlined in the R&R, and/or a separate
23
     civil
24


      ORDER ADOPTING REPORT AND RECOMMENDATION- 2
 1   action; and

 2          (3) The Clerk is directed to send copies of this Order to petitioner and to Judge Theiler.
 3          Signed this 1st day of April, 2019.
 4

 5                                                        A
                                                          Barbara Jacobs Rothstein
 6                                                        U.S. District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


      ORDER ADOPTING REPORT AND RECOMMENDATION- 3
